923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Charles Merrill MOUNT, Petitioner.
No. 90-8053.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 23, 1991.

On Petition for Writ of Mandamus.  (CA-90-177-AM)
Charles Merrill Mount, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Charles Mount brought this mandamus petition alleging delay in the district court in filing a removal petition, which he sent to the court on July 12, 1990.*   He seeks an order directing the district court to file the removal petition.  Because we find that the district court has not unduly delayed acting on the petition, we deny the petition for writ of mandamus.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.



*
 Mount removed the case to the district court on one previous occasion.  However, the district court remanded the case to state court because the case was originally filed in 1982, making the notice of removal untimely.  See Harkness v. Mount, No. 90-6806 (4th Cir.  June 14, 1990) (unpublished)